Determination of respondent Police Commissioner, dismissing petitioner from the Police Department at the end of his probationary period, unanimously confirmed and the petition dismissed, with $20 costs and disbursements to the respondent. Following a brawl between petitioner and another officer, respondent directed a departmental trial. Adopting the Trial Commissioner’s findings without independent knowledge of the facts or the testimony, respondent issued the order appealed from. While a decision so made is generally improper and not allowed to stand, that is not the case here. The effect of the order is that at the conclusion of the petitioner’s probationary period he was not appointed to the police force. In determining whether or not to appoint a probationary patrolman to the regular force, the respondent Commissioner may rely on reports of his subordinates as to the conduct or character of the probationer and, barring a determination that can be shown to be arbitrary, his conclusion is final (Matter of Delicati v. Schechter, 3 A D 2d 19). There is no requirement that there be a hearing (Matter of Voll v. Helbing, 256 App. Div. 44). The provision of the determination fining the petitioner 10 days’ pay has not been enforced and petitioner has not been aggrieved thereby. The determination is consequently confirmed as a justifiable failure to appoint petitioner rather than as a disciplinary action. Concur — Rabin, J. P., Valente, Stevens, Eager and Steuer, JJ.